JOURNAL ENTRY AND OPINION
Joseph D. Phillips, relator, filed a "Petition for Writ of Mandamus, Distinct Action" in which he moved this court for an order directing respondent, the Cuyahoga County Adult Probation Department, to provide him with a copy of his presentence investigation report that was filed with the trial court prior to his sentencing in C.P. Case No. CR-370526. For the following reasons, we sua sponte dismiss the petition.
A petition for a writ of mandamus "must contain the specific statements of fact upon which the claim of illegality is based and must be supported by an affidavit from the plaintiff or relator specifying the details of the claim. Absent such detail and attachments the complaint is subject to dismissal." Loc.App.R. 45 (B)(1)(a); State ex rel. Key v. Court of CommonPleas (Jan. 9, 1997), Cuyahoga App. No. 71680, unreported; Stateex rel. Tillman v. Fuerst (May 7, 1996), Cuyahoga App. No. 70580, unreported. Relator has not set forth any facts in the petition which detail his claim against respondent; nor has relator supported his petition with an affidavit that specifies the details of his claim.
Accordingly, the petition is dismissed for noncompliance with Loc.App.R. 45 (B)(1)(a). Costs are to be assessed against relator.
JAMES D. SWEENEY, P.J. and PATRICIA A. BLACKMON, J., CONCUR.
  _____________________ JAMES M. PORTER JUDGE